STATE OF WISCONSIN                   CIRCUIT COURT                  MILWAUKEE COUNTY


SHANNON Lewandowski

           Petitioner,
v.                                                       Case no. 2016-CV-9243

BOARD of FIRE and POLICE COMMISSIONERS
of the CITY OF MILWAUKEE,

                  Respondent.


                                  BRIEF OF RESPONDENT


           Respondent, the Board of Fire and Police Commissioners of the City of Milwaukee,

hereby responds in opposition to Petitioner’s brief. For the following reasons, Respondent

requests that the decision of the Fire and Police Commission be affirmed.

      I.      BACKGROUND

              a. PROCEDURAL BACKGROUND

           On December 16, 2015, Milwaukee Police Chief Edward Flynn found Petitioner,

Shannon Lewandowski (“Lewandowski”), guilty of violating three Milwaukee Police

Department (“MPD”) Core Values: (1) Core Value 1.00, Guiding Principle 1.03, for failing

to use time to accomplish the mission of the department; (2) Core Value 1.00, Guiding

Principle 1.05, for failure to abide by MPD standard operating procedure 640.15(A)(2)

which requires MPD personnel to operate department vehicles in a safe manner; and (3)

Core Value 3.00, Guiding Principle 3.10, for failure to be forthright and candid. (R-1.)

Lewandowski was correspondingly disciplined with a five day suspension for the first

offense, a 30 day suspension for the second offense, and discharged for the third offense. (R-

1.)




                                               1

           Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 36 Document 80-9                Ex. 9
       Pursuant to Wis. Stat. § 62.50(13), Lewandowski appealed her discipline to the

Board of Fire and Police Commissioners for the City of Milwaukee (hereinafter “Board”). (R-

3.) A two-day appeal hearing was conducted pursuant to Wis. Stat. § 62.50(17) on August

10 and August 11, 2016. The Board affirmed the discharge. (R. 71 at 14.) On November 28,

2016, Lewandowski filed an appeal of the Board’s written decision. (R. 73.) The Board

consequently filed the administrative record with the circuit court on December 5, 2016 as

required by Wis. Stat. § 62.50(21), thus initiating the statutory appeal of the Board’s

decision. On January 13, 2016, Petitioner filed her statutory appeal brief. (Pet. Brief.) The

Board now responds in opposition and asks that the Board’s decision be affirmed.

           b. EVIDENCE IN THE RECORD

       This matter stems from a motor vehicle accident which occurred at approximately

2:17 a.m. on January 19, 2015, in which the MPD vehicle driven by Lewandowski was

struck by another vehicle. It is Lewandowski’s conduct leading up to the accident, and

subsequent dishonesty about the circumstances surrounding the incident that resulted in

her discipline. The factual background relevant this matter is somewhat difficult to set

forth in a linear fashion—mostly owing to the fact that Lewandowski initially provided one

version of events to explain her actions, then, after the initiation of a disciplinary

investigation, provided an irreconcilably different narrative. Respondent will therefore

present the evidence in as close to a chronological fashion as possible for simplicity, noting

when necessary any discrepancies in Lewandowski’s narratives. The evidence in the record

is as follows.

                         1. EVENTS OF JANUARY 19, 2015 AND ENSUING TRAFFIC ACCIDENT
                            INVESTIGATION OF LT. HANLEY

       At some time between 12:30 a.m. to 1:00 a.m. on January 19, 2015, MPD Lieutenant

Sean Hanley, was investigating a recently reported self-inflicted shooting. (R-74 at 30:23 –


                                              2

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 36 Document 80-9
32:2.) After interviewing the victim at the hospital, Lt. Hanley became suspicious about the

victim’s story and decided to retrieve the firearm involved from the victim’s residence as

evidence before the victim could return home. (Id.) Upon returning to the MPD District 3

building, Lt. Hanley ordered Det. Juanita Carr to immediately proceed to the victim’s house

to conduct a consent search for the firearm involved. (Id. at 32:5-33:23.)        The target

residence was only a 5 minute drive from District 3. (Id. at 33:23.) Lt. Hanley specifically

informed Det. Carr that time was of the essence as the victim would soon be released from

the hospital, and further directed that Det. Carr take a second officer to ensure officer

safety. (Id.) Lewandowski, who was also present at District 3, volunteered to go with Det.

Carr.

        Shortly after these events at District 3, at approximately 2:00 a.m., Shorewood

Police Officer Cody Smith pulled over a vehicle driven by Jordan Lewandowski (hereinafter

“Jordan”), the then 19-year-old son of Petitioner. (Id. at 13-18.)      When Officer Smith

approached the vehicle, Jordan gave Officer Smith Lewandowski’s MPD business card,

informed Officer Smith that his mother was an MPD detective, and told Officer Smith that

his mother was coming to meet them. (Id.) While speaking with Jordan, Officer Smith

smelled alcohol emanating from the vehicle. He therefore conducted field sobriety tests and

a preliminary breath test which indicated that Jordan had a B.A.C. of 0.09. (Id. at 18:3.)

        At approximately 2:17 a.m., the MPD vehicle containing Lewandowski and Det. Carr

was struck by another vehicle as it crossed through the intersection at 35th Street and

North Avenue.    Lewandowski was driving at the time of the accident.         MPD standard

operating procedures (SOP) require an accident investigation to be conducted in the event

of an officer involved traffic accident. (Id. at 35:13-14.) Pursuant to this SOP, Lt. Hanley

responded to the scene at approximately 2:32 a.m. (Id. at 34:14 – 35:14.)



                                              3

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 36 Document 80-9
       When Lt. Hanley arrived on the scene, he briefly spoke to Lewandowski who was

receiving medical treatment from paramedics, and also checked on Det. Carr who was

already in an ambulance. (Id. at 39:15-17.)       MPD Sergeants Wade Grubich and Adam

Riley—who were some of the first officers on scene—reported to Lt. Hanley. (Id. at 36:20-

25.)   Sgt. Riley told Lt. Hanley that others at the scene had reported to him that

Lewandowski was on her way to UWM because her son had been pulled over. (Id.) Sgt.

Riley also reported that Lewandowski’s vehicle appeared to have been struck as it was

crossing eastbound through the intersection on a green light, with the vehicle’s emergency

lights activated. (Id.) Sgt. Riley told Lt Hanley he was not aware of any assignment which

would have required Lewandowski to use emergency lights. (Id.) MPD SOP required Lt.

Hanley to complete his accident investigation within 3 days. (Id. at 39:23 – 40:2.) Lt.

Hanley therefore ordered two detectives to interview witnesses on scene. (Id. at 38:20-21.)

MPD SOP requires a Lieutenant conducting a traffic accident investigation to interview the

officers involved in the accident. (Id.)

       Lt. Hanley then stopped by the MPD District 5 building to pick up MPD medical

forms, and drove to Froedert Hospital to meet with Lewandowski and Carr. (Id. at 40:14-

22.) At the hospital, Lt. Hanley spent about 20 minutes speaking with Lewandowski about

the process to be followed by an officer injured on duty. (Id. at 42:16 – 43:16.)   Lt. Hanley

did not ask about the circumstances surrounding the accident but instead informed

Lewandowski that they would talk about the accident later. (Id.; 62:2-4.) Lewandowski

complained to Lt. Hanley about an injury in her foot, but was walking on it and otherwise

seemed in good spirits. (Id.) Lewandowski was speaking normally and did not give Lt.

Hanley any indication that she may not be lucid or that she was having trouble




                                              4

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 36 Document 80-9
communicating. (Id.) Lt. Hanley then provided Det. Carr with the same information and

subsequently left the hospital around 6:22 a.m. (Id. at 44:4-11.)

       At 6:38 a.m., while driving to District 5, Lt. Hanley received an unsolicited call from

Lewandowski. (Id. at 44:16 – 46:4.) Lewandowski asked if Lt. Hanley wanted to know

about the accident. (Id.) Lt. Hanley responded in the affirmative, and pulled over to take

her statement. (Id.) Lewandowski stated that prior to the accident, she was assisting Det.

Carr on her assignment when she (Lewandowski) was contacted by another MPD officer,

Officer Melanie Beasley, concerning a personal matter. (Id. at 50:10 – 51:8.) The personal

matter concerned a restraining order Officer Beasley had apparently secured against

another MPD Officer. (Id. at 50:10 – 51:8.) Beasley, who was at District 5, apparently felt

unsafe and asked Lewandowski if she would meet her at District 5 for support. (Id.)

Lewandowski did not report Officer Beasley’s concern to a supervisor.

       Lewandowski told Lt. Hanley that rather than proceeding to the consent search

assignment, Lewandowski and Det. Carr decided to go to District 5 to meet Beasley. (Id.)

Lewandowski further reported that while she was en route to District 5, Lewandowski

received a call from her son who told Lewandowski that he had been pulled over by the

UWM police. (Id.) Lewandowski stated that she told her son to call back with a specific

location and that she then proceeded to the UWM area to find him. (Id.) Lewandowski

reported that she was driving approximately 45 miles-per-hour eastbound on West North

Avenue approaching 35th Street using her emergency lights to make cars get out of her

way. (Id.) Lewandowski’s reported basis for having the emergency lights activated was to

get to UWM quickly. (Id.) As she entered the intersection at 35th Street on a green light, a

vehicle traveling northbound on 35th Street ran the northbound red light and struck her

vehicle. (Id.) During this conversation, Lewandowski did not state—as she would later



                                              5

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 36 Document 80-9
claim—that her emergency lights were activated to prevent an accident with a vehicle in

the parking lane that appeared to be about to pull in front of her. (Id. at 51:9-13.) In

speaking to Lt. Hanley, Lewandowski appeared lucid and responsive to Lt. Hanley, and had

neither any reservation about speaking with him, nor any difficulty communicating. (Id. at

52:16-25.) Lt. Hanley ascertained during this conversation that the search assignment he

had given Det. Carr had not been carried out. (Id. at 52:8-11.)

       On January 21, 2015, Lt. Hanley interviewed Det. Carr at her home. (Id. at 46:15 –

47:4; R-49 at 6.) Det. Carr stated as follows. Det. Carr stated that Lewandowski had

agreed to assist her with the search assignment. (Id.)       Once they were in the squad,

however, Lewandowski requested that they instead go to District 5 to help a friend, and

complete the search later. (Id.)    Det. Carr agreed. Det. Carr stated that Lewandowski

activated the MPD vehicles emergency lights while Eastbound on North Avenue. (Id.) Det.

Carr recalled Lewandowski doing this to scare off prostitutes on the sidewalk, but that

Lewandowski may have left the lights on after that. (Id.) Det. Carr stated she did not

remember specifically because at the time she was focused on Lewandowski’s phone, which

Lewandowski had given Det. Carr after requesting that Det. Carr look up “Melanie” in the

phone’s directory. (Id.) During this interview, Det. Carr did not mention UWM. (Id.)   Lt.

Hanley did not raise the issue because he did not want to bias Det. Carr’s recollection in

light of the fact that she had indicated she was having problems with her memory since the

accident. (R-74 at 78:5-8.)

       Lt. Hanley completed his accident report on January 22, 2015 and forwarded it to

acting Captain Johnny Sgrignuoli. Lt. Hanley did not recommend discipline against either

Det. Carr or Lewandowski. (Id. at 78:12-16.) Capt. Sgrignuoli, however, forwarded the

report to Internal Affairs for further investigation.



                                               6

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 36 Document 80-9
                         2. INTERNAL AFFAIRS INVESTIGATION

       Internal Affairs Sergeant Adam Zieger received the assignment to investigate the

incident. Sgt. Zieger interviewed Det. Carr and Lewandowski, Officer Smith, and third

party witnesses, and also reviewed the police reports and accident report. (Id. at 91:15-21.)

His investigation revealed as follows.

       During a PI-21 interview of Lewandowski conducted on April 14, 2015,

Lewandowski stated that she had left the assignment to search for the gun in order to meet

with Officer Beasley at District 5. (Id. at 112:12-21.) Lewandowski stated she did not

believe there was any urgency to retrieve the firearm but was aware that they were

supposed to go and conduct the search for the firearm. (Id. at 112:22 -25.)    Lewandowski

did not mention going to UWM to assist her son. Lewandowski did not provide any reason

for going to District 5 other than to support Officer Beasley. (Id. at 9-11.) Lewandowski

further told Sgt. Zieger that she had activated the vehicles emergency lights as she neared

36th Street because she saw a car in front of her, off to the side of the street in a bicycle

lane. (Id. at 116:5-13.) Lewandowski told Sgt. Ziegler that that she thought the vehicle

might pull out into traffic in front of her so she activated the squad lights as a warning.

(Id.) Lewandowski gave no other reason for activating the emergency lights. Lewandowski

admitted she had left the emergency lights on, and that they were activated at the time of

the accident. (Id. at 120:6-9.) She did not provide any reason for why the lights were still

activated as she entered the intersection at 36th Street. (Id.)

       During this interview, Lewandowski now claimed that Lt. Hanley’s statements

attributed to her in Lt. Hanley’s accident report were untrue. (Id. at 120:10-15.)

Lewandowski expressly disclaimed that she ever told Lt. Hanley that she was going to

UWM to pick up her son. (Id. at 92:14-25; R-56 at 19-22.) She admitted to receiving a



                                               7

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 36 Document 80-9
phone call from her son informing her that he had been pulled over, but stated that she

merely told her son to call back when he knew specifically where he was. (Id. at 92:14-25;

R-56 at 19-22.)

        On that same day, April 14, 2015, Sgt. Ziegler also interviewed Det. Carr. (Id. at

92:14-25; R-56 at 17-19.) Det. Carr stated that she recalled being on task to retrieve the

gun, but could not remember if she had been assigned to do so, or had decided to conduct

the search herself. (Id.) Regardless, she recalled that Lewandowski had asked her to go to

District 5 on what Det. Carr assumed was legitimate law enforcement business. (Id.) Det.

Carr remembered Lewandowski handing her Lewandowski’s phone and asking her to find a

number. (Id.) Det. Carr also recalled Lewandowski telling Det. Carr to answer the phone if

Jordan called. (Id.) Det. Carr stated that when they were traveling eastbound between

North Sherman Boulevard and North 35th Street, Lewandowski had activated the

emergency lights to prompt a car on the road to move over. (Id.) Det. Carr recalled that

Lewandowski had mentioned something about prostitutes at the time. (Id.) Det. Carr could

not recall if Lewandowski had deactivated the emergency lights by the time of the accident.

(Id.)

        Sgt Ziegler also interviewed several police officers who had responded to the

accident scene. (R-56.) Officer Boehlke stated that at the scene, Lewandowski appeared

very distraught, worrisome, and slightly agitated. Officer Kuspa stated that Lewandowski

was very incoherent and kept yelling “Go get my son.” (Id. at 12.) Officer Deb Stacey also

recalled Lewandowski telling her to go get her son. (Id. at 14.)

        Sgt. Ziegler then interviewed Jordan Lewandowski on June 11, 2015. (Id. at 92:14-

25; R-56 at 8.) Jordan admitted to being stopped on January 19, 2015 at approximately

1:00 a.m. or 1:30 a.m. a few blocks away from UWM’s Sandburg Hall. (Id.) Jordan admitted



                                              8

        Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 36 Document 80-9
                                                                       9
to calling his mother and telling her about the stop, but claimed that he simply told his

mother he would call her after the stop was over. (Id.) Jordan denied telling his mother he

was near UWM. (Id.)        Jordan stated that his mother said “Alright, bye.” (Id.)      In

contradiction with his mother’s PI-21 interview statements, Jordan denied that his mother

asked him to call back with a more specific location. (Id.) Jordan stated that the next time

his phone rang, Officer Smith picked it up and was informed about Lewandowski’s accident.

(Id.) Jordan was released without charges, and was taken to the hospital to meet his

mother by two other police officers. (Id.)

                          3. LEWANDOWSKI’S AFFIDAVITS

       Lewandowski was served with charges on or about October 7, 2015 and November

20, 2015.    Lewandowski submitted three separate written responses to the charges.

Lewandowski submitted the first written response on October 11, 2015. (R-57.) In that

document, Lewandowski claimed for the first time that her purpose in going to District 5 on

January 19, 2015 was not only to provide personal assistance to Officer Beasley, but also to

assist Officer Beasley with filing a felony case. (Id.)

       Lewandowski’s second written response, filed on November 12, 2015, can best be

described as a vitriolic assault by Lewandowski against virtually every person involved in

her investigation. In that document, Lewandowski brazenly claimed that it was not her,

but rather Lt. Hanley and Sgt. Riley (the officer who reported to Lt. Hanley at the accident

scene) who were guilty of misconduct. (R-58 at 1.) Lewandowski expressly accused Lt.

Hanley of lying about the content of the 6:38 a.m. phone call the morning of the accident—

claiming it was “false evidence and…just as unethical as perjury.” (Id. at 1, 4.)

Lewandowski unabashedly accused both Lt. Hanley and Sgt. Riley (as well as Capt.

Sgrignuoli) of “abuse of process, abuse of authority, [and] lack of courtesy and



                                                9

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 9 of 36 Document 80-9
professionalism,” and asserted that their “lies” were “slanderous at a minimum.” (Id. at 1-

2.) Lewandowski went on to carp that “[i]f [she] were to conduct an investigation as this

one was handled, [she] would be reprimanded,” and that Internal Affairs was “[c]ircling the

drain with biased speculations instead of conducting a proper investigation…” (Id. at 2-3.)

In between the sniping of her second written response, Lewandowski claimed that the

accident knocked her unconscious, and that her comments to the officers on scene about her

son were merely a request to have her son brought to the hospital to meet her, rather than

an admission that she was headed to UWM. (Id.)           She expressly denied making any

statements to any person indicating that she was on her way to UWM to meet her son.

       Lewandowski repeated the accusations of untruthfulness against Lt. Hanley and

Sgt. in her third written response filed on November 27, 2015.          This time, however,

Lewandowski disclaimed that she had ever even mentioned to any person that her son had

been stopped by an officer near UWM. Lewandowski closed by asserting that she had “been

honest and straightforward, open and frank about … what occurred.” (R-59 at 4.)

                         4. FPC HEARING AND BOARD’S DECISION

                                         A. AUGUST 10 AND 11 HEARING BEFORE THE
                                            BOARD

       The Board conducted a two day hearing on August 10 and 11, 2016. At the hearing,

evidence was adduced that it is a violation of MPD SOPs to utilize emergency lights outside

of specific situations, or in a non-emergency situations. (Id. at 37:11-16.)      Lt. Hanley

testified that Lewandowski did not have a legitimate reason for having her emergency

lights activated at the time of the accident. (Id. at 37:11-16l 51:1-17.) Lt. Hanley testified

that Lewandowski’s initial statement regarding the use of emergency lights was that she

was going to UWM to meet her son and she wanted cars to move out of her way so she could

travel more quickly. (Id.)   Even accepting Lewandowski’s second story about why her


                                             10

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 10 of 36 Document 80-9
emergency lights were activated—that she was trying to prevent a vehicle in the bike lane

from pulling in front of her—Lewandowski’s action of leaving the emergency lights

activated as she travelled into the intersection (when they take just one second to

deactivate) was a violation of policy. (Id. at 118:18-19; 119:2-9.) Lt. Hanley also testified

that Lewandowski’s first statement was that she had travelled through the intersection at

45 miles per hour—15 miles per hour over the posted speed limit. (Id. at 51:1-4; 71:14-16.)

       Furthermore, the Board heard evidence that when Lewandowski put herself on Det.

Carr’s assignment, she was obligated to carry it out in a timely fashion. (Id. at 74:19 –

77:19; 81:9 – 81:12.)   MPD officers are not permitted to switch assignments without

securing permission from a supervisor. (Id. at 38:10-13; 66:13-18; 74:19 – 77:19.) Similarly,

MPD officers are required to request permission to assist a family member while on duty,

and, regardless of such permission, MPD officers are prohibited from interfering with

investigations from other departments. (Id.) Lt. Hanley testified he would not have given

Lewandowski permission to go to Shorewood to interfere with a lawful police stop. (Id. at

66:13-18; 74:19 – 77:19.) Similarly, Going to District 5 to assist Officer Beasley with a

personal matter was not an appropriate use of police time. (Id.) Lewandowski did not

request permission to divert from her assignment to undertake either action. Therefore,

regardless of whether Lewandowski was going to UWM to help her son (as she initially

stated), or whether she was going to District 5 to meet Officer Beasley for a personal matter

as she would later claim, she was inappropriately leaving the assignment without

permission in violation of MPD SOP. (Id. at 66:13-18; 74:19 – 77:19.)

                                         B. THE BOARD’S DECISION

       After hearing all the evidence, the Board affirmed the Chief’s discipline of

Lewandowski. (R-71.)     It is clear from the Board’s written decision that they found



                                             11

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 11 of 36 Document 80-9
Lewandowski was not credible. (Id.)      The Board noted that Lewandowski’s story had

drastically changed over time, and her final narrative was contradicted by both her

previous statements and numerous witnesses. (Id. at ¶¶ 24 and 28.) Most notable was

Lewandowsky’s insistence that Lt. Hanley had not just misunderstood her initial

statements made during their 6:38 a.m. phone call on January 19, 2015, but that Lt.

Hanley had completely fabricated the phone call and its contents. (Id. at ¶ 28.) The Board

noted that Lewandowski had not presented the Board with evidence which would show a

bias of Lt. Hanley that would explain why he would undertake the serious actions of

fabricating evidence and committing perjury. (Id.)

       Furthermore, the Board found that evidence other that Lt. Hanley’s testimony

provided a more than adequate independent basis for disbelieving Lewandowski’s later-

developed narrative. Specifically, Shorewood Police Officer Cody Smith—whom the Board

found had no reason to be untruthful—testified that Lewandowski’s son had informed him

that his mother was on the way to meet them at the scene of the traffic stop. Moreover,

Lewandowski herself admitted that she asked her son to call her back with an exact

location of where he was stopped—a fact the Board found Ms. Lewandowski could not

adequately explain. Consequently, the Board determined the only logical explanation for

asking such a question would be that Lewandowski was trying to ascertain an exact

location of her son so she could meet him there. The Board also noted numerous other

examples of Lewandowski’s testimony being directly contradicted by other evidence. For

example, Lewandowski took the bizarre step of denying that she ever spoke to or even saw

Lt. Hanley while at Froedert hospital (See R-74 at 258:24 – 259:6)—a claim directly

contradicted by her own son, Jordan Lewandowski, and also Lt. Kelly, both of whom were

at the hospital. Finally, the Board noted that both Lt. Hanley and Officer Smith presented



                                            12

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 12 of 36 Document 80-9
“straight forward and professional [testimony], whereas, Lewandowski’s testimony was at

times combative and evasive.” (Id. at ¶ 29.)

            c. LEWANDOWSKI’S MOTIONS TO THE BOARD

         Prior to the August 10 and 11 hearing, Lewandowski filed two motions with the

Board.     Lewandowski’s current statutory appeal is essentially a regurgitation of the

arguments made in these motions. The first of these motions was filed on April 4, 2015,

and was a “Motion for a More Definite Statement.” (R-22.) Citing the Federal Rules of

Criminal Procedure, Lewandowski urged the board to apply federal pleading standards to

the administrative appeal.     Claiming that the charges against her were “ambiguous”

Lewandowski demanded that the Chief be forced to “provide a more definite statement of

the charges setting forth precisely how and when she violated the Code of Conduct.” (Id.)

The Chief responded in opposition on April 21, 2016, and Lewandowski replied on April 29,

2016. (R-33 and 35.) On May 4, 2016, the Board declined to utilize the suggested federal

pleading standards, and instead analyzed the charges against Lewandowski under the

appropriate administrative rules and due process standards. The Board concluded that the

charges and specifications complied with the rules and denied Lewandowski’s motion. (R-

40.)

         On April 22, 2015, Lewandowski filed an additional motion, this time seeking to

suppress Lewandowski’s statements made to Lt. Hanley during their 6:38 a.m. phone call

on January 19, 2015. (R-34.) In that motion, Lewandowski argued that statements she

made during the phone call to Lt. Hanley should not have been offered as evidence to the

Board because Lt. Haley failed to inform Lewandowski of her rights under Wis. Stat. §

164.02 prior to taking those statements. (Id. at 4-5.) § 164.02 governs law enforcement

officers who are under “interrogation” for “disciplinary” reasons. Wis. Stat. 164.02(1)(a).

Lewandowski again relied heavily on federal and criminal law in an effort to support her
                                               13

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 13 of 36 Document 80-9
contention that her phone call with Lt. Hanley was really an “interrogation” for disciplinary

reasons. (Id.)      The Chief responded in opposition on April 29, 2016, and Lewandowski

replied on May 4, 2016.                In a decision issued on May 19, 2016, the Board denied

Lewandowski’s motion finding that Lt. Hanley was conducting an accident investigation,

not a disciplinary investigation. (R-41 at 3.)                  The hearing examiner further noted that

Lewandowski’s proposed broad definition of “interrogation” was inappropriate, and that the

cases relied on by Lewandowski to support such an enlarged meaning were inapplicable as

they specifically applied only to federal law and criminal cases. (Id.)

          Lewandowski now appeals pursuant to Wis. Stat. § 62.50(21) for virtually the same

reasons stated in the above motions. For the reasons set forth herein, the Board asks this

Court to affirm its determination.

    II.      STANDARD OF REVIEW

          Wis. Stat. § 62.50 establishes the administrative process that must be followed when

a member of either the police force or fire department is disciplined with discharge,

reduction, or suspension for more than 30 days.1 Wis. Stat. 62.50.                              Pursuant to those

procedures, in the event a board of fire and police commissioners approves such discipline,

the member is permitted to seek judicial review of that decision by filing a statutory appeal

under Wis. Stat. § 62.50(20). The scope of that appeal is expressly limited by statute.

Specifically, “[i]n determining the question of fact presented, the court shall be limited in

the review thereof to the question: ‘Under the evidence is there just cause, as described

in sub. (17) (b), to sustain the charges against the accused?’” Wis. Stat. § 62.50(21).

          “Just cause” as referenced in § 62.50(21), is defined by seven enumerated factors

which are set forth in Wis. Stat. 62.50(17)(b). These seven standards are:


1
 Wis. Stat. § 62.50 applies only to “[p]olice and fire departments in1st class cities” and therefore applies to the City
of Milwaukee., WI.

                                                          14

          Case 2:16-cv-01089-WED Filed 04/22/19 Page 14 of 36 Document 80-9
        1.      Whether the subordinate could reasonably be expected to have had
                knowledge of the probable consequences of the alleged conduct.

        2.      Whether the rule or order that the subordinate allegedly violated is
                reasonable.

        3.      Whether the chief, before filing the charge against the subordinate,
                made a reasonable effort to discover whether the subordinate did in
                fact violate a rule or order.

        4.      Whether the effort described under subd. 3. was fair and objective.

        5.      Whether the chief discovered substantial evidence that the
                subordinate violated the rule or order as described in the charges filed
                against the subordinate.

        6.      Whether the chief is applying the rule or order fairly and without
                discrimination against the subordinate.

        7.      Whether the proposed discipline reasonably relates to the seriousness
                of the alleged violation and to the subordinate’s record of service with
                the chief’s department.

Wis. Stat. § 62.50(17)(b).

        The statutory language thus makes clear that an appeal under § 62.50(21) is rather

narrow in scope. It is limited to the question of whether the evidence before the board was

sufficient to support the board’s conclusion that the seven just cause standards were

satisfied. Gentilli v. Bd. of Police & Fire Comm'rs of City of Madison, 2004 WI 60, ¶ 34, 272

Wis. 2d 1, 17, 680 N.W.2d 335, 342 (describing the appeal as a “sufficiency of the evidence”

analysis). See also Slawinski v. Milwaukee City Fire & Police Comm'n, 212 Wis. 2d 777,

802, 569 N.W.2d 740, 749 (Ct. App. 1997); Clancy v. Bd. of Fire & Police Com’rs of

Milwaukee, 150 Wis. 630, 635-36, 138 N.W. 109 (1912). As the Wisconsin Court of Appeals


2
  Although Gentilli v. Bd. of Police & Fire Comm'rs of City of Madison dealt with Wis. Stat. § 62.13—
which is the sister statute to § 62.50 dealing with non-1st class cities—jurisprudence related to §
62.13 is generally applicable to § 62.50 in the judicial review context as the statutes contain virtually
identical language and are “similar in form and function.” See e.g. Milwaukee Police Ass'n v. Flynn,
2011 WI App 112, ¶ 20, 335 Wis. 2d 495, 509, 801 N.W.2d 466, 473–74.



                                                   15

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 15 of 36 Document 80-9
has phrased it, a § 62.50(21) appeal merely requires a Circuit Court “to ensure that the

Board's decision is supported by the evidence that the Board found credible.” Younglove v.

City of Oak Creek Fire & Police Comm., 218 Wis. 2d 133, 141, 579 N.W.2d 294 (Ct. App.

1998).

         Circuit Court review under § 62.50 is not only limited, but also deferential. Both

Wisconsin Courts and the Supreme Court of the United States have recognized that the

hearing before the Board is the “main event,” not a “tryout on the road.” Id. (citing

Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575 (1985) (internal quotation marks

omitted). As such, Circuit Courts must give “deference to the Board’s findings.” Younglove,

218 Wis. 2d at 141. Similarly, the Circuit Court must likewise defer to the Board’s witness

credibility determinations as the Board had a “superior opportunity…to observe the

demeanor of witnesses and to gauge the persuasiveness of their testimony.” Id. at 140

(quoting Kleinstick v. Daleiden, 71 Wis.2d 432, 442, 238 N.W.2d 714, 720 (1976)).

         The level of deference afforded the Board’s determinations was established long ago

in Clancy v. Bd. of Fire & Police Com’rs of Milwaukee, 150 Wis. 630, 138 N.W. 109 (1912).

         . . . [I]t is plain that the legislative purpose was to require the board not only
         to decide whether the charges are sustained, but to make a decision which is
         reasonable under the evidence taken. The object evidently was to require
         that the decision should not be whimsical, capricious, or merely partisan, but
         a decision founded on some rational view of the evidence.

         It is equally plain, we think, that the legislative idea further was that as a
         further safeguard against purely partisan decisions or predetermined
         decisions founded on no substantial grounds, the circuit court should have
         power to summarily review the trial and decision, not for the purpose of
         deciding whether the officer was in fact guilty of the charges made, or
         whether the court would decide the same way upon the evidence, but simply
         whether the board had performed its statutory duty and made a reasonable
         decision upon the evidence, i.e. had acted not necessarily wisely but as
         reasonable men upon the evidence placed before them.

Clancy, supra at 635-36.



                                                16

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 16 of 36 Document 80-9
          Thus, Wis. Stat. § 62.50(21) does not provide for a de novo review of the Board’s

decision. Instead, it authorizes only a limited judicial review directed to the reasonableness

of the Board’s decision. See Id.; Younglove, 218 Wis. 2d at 141. As such, so long as the

board’s decision was reasonably grounded upon the evidence before it, the board’s decision

must be upheld. Id.

   III.      ARGUMENT

          Petitioner’s brief essentially sets forth two main arguments.   Lewandowski does

superficially assert a third argument, however, for reasons which will become clear below,

the third argument is merely a repackaging of the previous two and is wholly subsumed by

their analysis. As stated above, both of Lewandowski’s arguments on appeal are essentially

regurgitations of the complaints asserted in Lewandowski’s Motion to Suppress (R-34) and

Motion for a More Definite Statement (R-22). As to the former, Lewandowski again asserts

that the Board should not have considered Lewandowski’s statements to Lt. Haley during

their 6:38 a.m. phone call on January 19, 2015 because the conversation was an

“interrogation” subject to the restrictions of Wis. Stat. § 164.02.   Lewandowski’s second

grievance is her assertion that the charges and specifications levied against her were so

“ambiguous” as to “taint[] the entire proceeding.” (Pet. Brief at 17.) Lewandowski thus

urges this Court to reverse the Board’s decision. For the following reasons, Lewandowski’s

arguments are unavailing and the decision of the Board should be affirmed.

             a. LEWANDOWSKI HAS NOT PRESENTED ANY COGNIZABLE ARGUMENT UNDER
                WIS. STAT. § 62.50

          Having just articulated the issues Petitioner raises in this appeal, Respondent

believes it is perhaps even more useful to articulate those arguments that Petitioner did not

raise. With one limited exception which will be addressed below, Lewandowski has not

challenged the evidentiary sufficiency of the Board’s findings.       Rather, Lewandowski


                                              17

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 17 of 36 Document 80-9
presents the argument that certain evidence should not have been presented to the board

for legal reasons. In other words, Lewandowski tacitly concedes that the factual record is

sufficient for the Board to have reasonably concluded that the just cause standards were

satisfied.   Lewandowski instead rests this appeal on a legal argument for why the

evidentiary record should have been pared down.

       As such, Lewandowski’s arguments are improper and are not cognizable under the

purely factual review permitted by Wis. Stat. § 62.50. In other words, § 62.50 provides only

for consideration of “question[s] of fact,” and on its face does not authorize review of claimed

legal errors. Wis. Stat. § 62.50(21)l See also Gentilli 680 N.W.2d at 343. While Respondent

will address Lewandowski’s legal arguments for the sake of thoroughness, because

Lewandowski’s entire appeal is premised on legal errors—rather than evidentiary

shortcomings—Petitioner’s appeal should be denied outright as she asks this Court to grant

relief based on issues that exceed the scope of this review.

             b. LEWANDOWSKI’S UNDERDEVELOPED CLAIM THAT THE EVIDENCE DOES NOT
                SUPPORT THE BOARD’S CONCLUSION IS UNFOUNDED

       As noted above, there is one exception to Plaintiff’s wholesale dedication of this

appeal to legal arguments.      This exception—which is the only appropriate argument

Lewandowski asserts in this appeal—ironically appears to have been made inadvertently.

In the section of her brief labelled “Argument,” Lewandowski spends the first three pages

introducing her three main arguments, which each subsequently appear in their own

sections identified by a roman numerical heading (I, II, and III). In those uncaptioned first

three pages of introduction, however, Lewandowski appears to set forth an independent

sufficiency of the evidence argument. (Pet. Brief at 8-11.) While the context of that section

renders it doubtful that this was Lewandowski’s intent, Respondent will nonetheless

address the apparent argument for the sake of thoroughness.


                                              18

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 18 of 36 Document 80-9
        The crux these arguments is that the Board’s determination that Lewandowski was

either travelling to UWM or to District 5 to assist Officer Beasley with a personal matter

was based on an unreasonable interpretation of the evidence. Lewandowski presents two

distinct arguments in this respect.      First Lewandowski asserts that her statements

immediately after the accident which seemed to indicate that she was heading to UWM to

meet her son should not have been considered by the board. According to Lewandowski,

these statements were the result of “hysteri[a]” brought on by the “horrific traffic accident”

and therefore that officers on the scene “misunderstood what she was saying.” (Pet. Brief at

9.)   Unfortunately for Lewandowski, any request for relief premised on this complaint

collapses because the Board did not consider those statements for precisely the reason

Lewandowski elucidates in her brief.      In its written findings, the Board stated: “The

reported statements of the TAC officers at the scene of the accident are ambiguous,

reported via hearsay, and purport to be reports of what Lewandowski said immediately

after she sustained injuries in the accident…Accordingly…the commission does not rely on

those statements in reaching its conclusions.” (R-71 at ¶ 25.) No further discussion is

therefore required as to this issue.

        Next, Lewandowski asserts that the Board’s conclusion that she was going to UWM

is unreasonable because the testimony of Lewandowski, Det. Carr, and Officer Beasley was

that Lewandowski was actually going to District 5. This argument rests entirely on

Lewandowski’s incorrect assertion that the Chief “presented no evidence contradicting” the

statements of Lewandowski, Carr, or Beasley. (Pet. Brief at 10.) The record is in fact

replete with such evidence. As has been set forth in detail above, just hours after the

accident, Lewandowski herself admitted to Lt. Hanley that she had been going to UWM at

the time of the accident.       It was only after Lewandowski was under disciplinary

investigation that she changed her story to claim that she was going to District 5 (and in
                                             19

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 19 of 36 Document 80-9
the process accused Lt. Hanley of a wholesale fabrication of the conversation). Doubling

down on her narrative reversal, Lewandowski likewise refused to even admit she had

spoken to Lt. Hanley at the hospital—a claim contradicted by two other witnesses including

her own son. Given Lewandowski’s “combative and evasive” testimony, it is no surprise

that the Board expressly determined that Lewandowski was not credible. (R-71 at ¶ 29.)

       Moreover, the Board did not rely solely on Lewandowski’s admissions to Lt. Hanley

during their 6:38 a.m. phone call to support their conclusions. The most persuasive—and

indeed conclusive evidence—was the testimony of Shorewood Police Officer Cody Smith.

Officer Smith testified that Lewandowski’s son unequivocally informed him that

Lewandowski was coming to meet them at the scene of the traffic stop.           The Board

concluded that Officer Smith had no reason to lie and that his testimony was “straight

forward…professional” and “credible.” (R-71 at ¶ 29.) The Board further noted that Officer

Smith’s testimony was corroborated by Lewandowski’s own testimony that she had asked

her son to call her back with a more specific location. Lewandowski could not explain why,

if she was not going to meet her son, she would have requested to know his exact location—

leading the Board to reasonably conclude that she had intended to meet her son and was

now providing untruthful testimony. (Id.)

       As to the testimony of Carr, the Board noted that like Lewandowski, Carr’s

testimony had changed (albeit to a lesser degree than Lewandowski’s) from the time Lt.

Hanley initially interviewed her during the accident investigation, to the time Carr gave

her PI-21 interview to internal affairs.    The Board noted that Carr’s testimony was

contradicted by documentary evidence (the CAD) and that her narrative “strained

credibility.” (R-71 ¶ 29.) To top it all off, Det. Carr herself admitted that her memory had

suffered from injuries sustained in the accident. (R-71 at ¶ 10.) Lewandowski similarly

alleges that the Board inappropriately ignored Office Beasley’s testimony indicating that
                                            20

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 20 of 36 Document 80-9
Beasley had wanted to meet Lewandowski at District 5 to discuss “a lot of things” including

a report. (Pet. Brief at 10.) Contrary to Lewandowski’s claim, the Board did consider the

statement (See R-71 at ¶ 17), but instead of blindly accepting it, the Board compared it to

Lewandowski’s own admission to Lt. Hanley that her purpose in going to District 5 was to

assist Officer Beasley with a personal matter. (Id. at ¶ 27.) The Board also considered the

related inconsistency in Lewandowski’s statements made during her Internal Affairs

interview with Sgt. Ziegler. Most notably, Lewandowski did not mention anything about

needing to meet with Officer Beasley about a report during that interview despite having

every opportunity to do so. It was only later that Lewandowski began claiming there was to

be some discussion about a report. Finally, the Board took the testimony of Lt. Hanley that

Lewandowski’s stated reason for going to District 5 was not a legitimate law enforcement

objective.   In consideration of the foregoing, Lewandowski’s assessment that the Chief

“presented no evidence contradicting” the statements of Lewandowski, Carr, or Beasley is a

fallacy. (Pet. Brief at 10.) The Board’s decision in this respect was clearly “supported by the

evidence that the Board found credible” and as such, must be affirmed. Younglove, 579

N.W.2d 294.

             c. LEWANDOWSKI’S ARGUMENT THAT THE BOARD’S DECISION SHOULD BE
                REVERSED BECAUSE IT FAILED TO EXCLUDE LEWANDOWSKI’S PRIOR
               STATEMENTS IS NOT SUPPORTED BY LAW OR FACT

                         1. THE 6:38 A.M. PHONE CALL WITH LT. HANLEY WAS NOT AN
                            “INTERROGATION” WHICH WOULD TRIGGER WIS. STAT. §164.03

       As stated above, the first of Lewandowski’s two main arguments is that the

statements made by Lewandowski during her 6:38 a.m. phone call with Lt. Hanley should

have been excluded. Lewandowski argues (as she did in her previous Motion to Suppress)

that these statements were taken in violation of Lewandowski’s rights under Wis. Stat. §

164.02 and therefore, should not have been used against her.          In her brief, Petitioner


                                              21

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 21 of 36 Document 80-9
correctly states the provisions of Wis. Stat. § 164.02, which provide that “[i]f a law

enforcement officer is under investigation and is subjected to interrogation for any reason

which could lead to disciplinary action” the law enforcement officer must be apprised of the

nature of the investigation and upon request by the officer, may have a representative

present during the interrogation. If these procedures are not followed, evidence obtained

during such interrogation is inadmissible in a subsequent disciplinary hearing. Wis. Stat. §

164.02.

       Petitioner also correctly points out that where a member under investigation is to be

interrogated, MPD policy requires that the member be provided with a form PI-21 which,

inter alia, states the allegations of wrongdoing against the member. MPD SOP, General

Order 2009-33 at 6-7. Lewandowski argues that her 6:38 a.m. phone call with Lt. Hanley

was an “interrogation” as defined by the statute, and, consequently, because she was not

given a PI-21 form her statements should have been suppressed at the hearing. Petitioner’s

arguments thus center around the meaning of “interrogation” as it is used in Wis. Stat §

164.02.    Petitioner makes several arguments urging this Court to accept an expansive

understanding of the term. Respondent notes that Petitioner has not identified any specific

just cause standard that is supposedly called into question by this issue.            Instead,

Petitioner asserts the vague and unsupported conclusion that the “actions of the Chief’s

designees in investigating this matter…violated the just cause standards.”         Petitioner’s

failure to articulate what standard was supposedly violated frustratingly deprives

Respondent and this Court of the opportunity to frame its response within the appropriate

context.       Nonetheless, for the reasons set forth below, Lewandowski’s argument is

ineffective.

       First, Lewandowski attempts to broadly define “interrogation” by arguing that Wis.

Stat. § 164.02 is a state codification of the federal labor standards considered in the case of
                                              22

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 22 of 36 Document 80-9
N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251, 251 (1975).       This argument requires very

little discussion.   As the Board correctly pointed out in its written decision denying

Lewandowski’s Motion to Suppress, neither Weingarten nor the National Labor Relations

Act (“NLRA”) upon which the Weingarten decision was based are applicable to this case as

the NLRA does not apply to the states or their political subdivisions. 29 U.S.C. § 152(3).

Furthermore, Lewandowski does not cite—nor does there exist—any authority to support

the proposition that § 164.02 was designed as a wholesale adoption of the Weingarten

standards. In fact, the language used in § 164.02 itself directly belies Petitioner’s assertion.

Most notably, while the Weingarten standard applies to any “investigatory interview,”

Wisconsin’s statute applies only to “interrogations.” As such, Lewandowski has provided no

support for (and language of § 164.02 itself directly contradicts) Petitioner’s assertion that §

164.02 should be interpreted broadly based on Weingarten.

         Lewandowski next cites two Wisconsin state cases in support of her argument.

Petitioner first cites Slawinski v. Milwaukee City Fire and Police Com’n but only the

proposition that statements obtained in violation of § 164.02 should be suppressed at a later

disciplinary hearing. (Pet. Brief at 11); 212 Wis. 2d 777, 784, 569 N.W.2d 740, 742 (Ct. App.

1997).     Petitioner does not appear to cite Slawinski in support of a broad reading of

“interrogation”—nor should she considering Slawinski does not discuss the meaning of

“interrogation” or attempt to define its boundaries.          Furthermore, Slawinski itself

contained an easily distinguishable factual scenario from the instant case which involved a

police chief “order[ing]” an employee to his office to “confront[]” him with information the

chief had received indicating that the member had made comments threatening physical

violence against department members. Id. at 786. Therefore, Slawinski is unavailing to

Petitioner’s argument.



                                              23

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 23 of 36 Document 80-9
       The second case cited by Lewandowski is Rhode Island v. Innis, 446 U.S. 291, 300-01

(1980). In that case the Supreme Court considered the meaning of term “interrogation” as

it related to criminal Miranda warnings. Id. As petitioner correctly pointed out, the Innis

Court defined “interrogation” within that context as “express questioning or its functional

equivalent.” (Pet. Brief (citing Innis, 446 U.S. at 300-01).)    Lewandowski again, however,

does not provide any authority which would support the proposition that the heightened

criminal law Miranda standard for “interrogation” should be applied in an employment law

context.   Instead, Petitioner seeks to quickly proceed without discussion to the conclusion

that Lt. Hanley’s conversation was an “interrogation.”          Lewandowski’s actions in this

respect are telling.   As the Board correctly pointed out in its written decision denying

Lewandowski’s motion, the Innis decision specifically defines “interrogation” within the

context of an arrest, and the word’s meaning is colored by the understanding that the

questioning involved is specifically designed to elicit an incriminating response. (R-41 at 4.)

As the Board also pointed out, applying the heightened Miranda meaning of

“interrogation”—which was specifically crafted to preserve an enumerated right protected

by the Constitution—would “practically destroy the ability of supervisors to do their

duties.” (Id. at 5.) As the Chief argued and the Board held, adopting the omnibus definition

urged by Petitioner would mean that virtually “[a]ny discussion between a police supervisor

and a police officer [would] raise[] the possibility that a rule violation might be uncovered.”

Id.   Lewandowski has presented no authority that this was the intended meaning of

“interrogation” in § 164.02. (Id.)

       Having determined that the cases offered by Lewandowski are not helpful on the

issue, it is necessary to turn to some authority that is. Although there does not appear to

be any case which expressly defines “interrogation” as used in § 164.02, perhaps the most



                                              24

       Case 2:16-cv-01089-WED Filed 04/22/19 Page 24 of 36 Document 80-9
instructive is Oddsen v. Bd. of Fire & Police Comm'rs for City of Milwaukee, 108 Wis. 2d

143, 149, 321 N.W.2d 161, 165 (1982). There, the Supreme Court of Wisconsin considered

whether prior statements made by two officers were appropriately used against them at a

later disciplinary hearing, or whether the statements should have been excluded. Id. In

Oddsen, two officers suspected of adultery were repeatedly subjected to questioning at

police headquarters, were told they could not leave until they told the truth, and were

denied permission to leave even when one began vomiting blood. Id.          The underlying

incident occurred before the implementation of § 164.02 but the decision was rendered after

the statute was put in place. The Oddsen Court specifically addressed § 164.02 and, after

first recognizing that it was not technically applicable as it postdated the incident under

review, the Court stated that the statute nonetheless “reflect[ed] the rationale [the Court]

use[d] [t]here.” Id. The Court ultimately concluded that the questioning of the officers was

a “coerced interrogation.” Id. Most important to the instant case, was the Oddsen court’s

rejection of the proposition that the “interrogation” was merely an investigation. The

essential distinction drawn by the Court was that the questioning of the officers was not

“investigatory” but was rather “accusatory.” Id. at 155 (emphasis added).        The Court

explained that it “was apparent” that the questioning of the officers was focused on the

officers as “likely suspects of an adulterous relationship.” Id. The “purpose was not merely

investigatory but was to sew up and confirm their preconceptions of guilt for punitive

purposes.” Id. The Court correspondingly refused to permit the officer’s statement to be

used against them at a later disciplinary hearing.

       Oddsen, more than any case cited by Lewandowski, explains when an investigatory

inquiry becomes an “interrogation.” The transformation occurs when a supervisor is

undertakes questioning that is “accusatory” in nature and whose purpose is to “sew up and



                                             25

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 25 of 36 Document 80-9
confirm … preconceptions of guilt for punitive purposes.” Id. Given that the Wisconsin

Supreme Court expressly noted that § 164.02 “reflect[ed] the rationale [it] use[d] [t]here,”

the term “interrogation” as used in § 164.20 should be interpreted in accordance with the

distinctions drawn in Oddsen.

       Now equipped with an instructive roadmap of what an “interrogation” is under §

164.02, it is clear Lewandowski’s assertion that she was “interrogated” by Lt. Hanley

during their phone call is unfounded.      Lewandowski presents essentially two relevant

arguments. First, Lewandowski asserts that an annotation in Lt. Hanley’s incident report

“confirm[s] his intent to conduct an investigation of whether Lewandowski had violated any

department rules.” (Pet. Brief at 14.) That annotation assert that Lt. Hanley called two

detectives to the scene “because of the possibility of serious injuries to the detectives

involved in the accident and the need for detailed interviews due to the possibility of

violations of Rules and Regulations and SOP.” (Pet. Brief at 14 (citing R-50 at Bates #184.)

Second, Lewandowski argues that “the very fact of the accident could raise questions as to

whether Lewandowski was properly operating the squad car.” (Pet. Brief at 13.)

       Taking the latter argument first, it is clear that Lewandowski is urging this Court to

adopt a meaning of “interrogation” that would—as the Board put it— “practically destroy

the ability of supervisors to do their duties.” (R-41 at 4-5.)    Under this interpretation,

Petitioner urges us to imply suspicion of wrongdoing into virtually every conversation

between an employer and employee. In an example raised by the Chief during briefing, if

we were to accept Lewandowski’s interpretation, a supervisor’s questioning of why a report

was late would be considered an “interrogation” and would require a formal PI-21 interview

because any response “could raise questions” as to whether a rule or SOP was violated.

(Pet. Brief at 13 (emphasis added).) This virtually limitless reading of “interrogation” is as

impractical as it is unsupported by any authority. Rather, Oddsen instructs us that an
                                             26

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 26 of 36 Document 80-9
“interrogation” is not implicated until the questioning is inherently “accusatory” in nature,

and is designed to “confirm preconceptions of guilt for punitive purposes.” Oddsen, 321

N.W.2d at 165.

       Returning to Lewandowski’s former argument, it is clear that despite the language

in Lt. Hanley’s report, Lt. Hanley was conducting an accident investigation, not a

disciplinary investigation. One need look no further for evidence of this than the fact that

Lt. Hanley testified as such. (R-74 at 35:8-9.) Lt. Hanley’s testimony established that he

was required, pursuant to SOP, to immediately initiate an accident investigation for any

traffic accident involving an on-duty MPD officer. (Id. at 35:11-14; 39:23 – 40:2.) He further

testified that his order for two detectives to investigate was purely in compliance with that

SOP. (Id.) Moreover, Lt. Hanley confirmed that he did not have the authority to even

initiate a disciplinary investigation, and most conclusively, he did not recommend

Lewandowski for discipline in his accident investigation. (Id. at 78:12-16.) Totally absent

from these facts is any indication that Lt. Hanley’s motive was “accusatory” rather than

“investigatory.” In no event can it be said that he was trying to “confirm … preconceptions

of guilt for punitive purposes.”    As such, Lewandowski’s attempt to recharacterize a

conversation undertaken pursuant to an accident investigation as a disciplinary

interrogation is unsuccessful.

       Finally, Respondent notes that in addition to the utter lack of evidence indicating

that Lt. Hanley’s motive in speaking to Lewandowski was in furtherance of an accusatory

investigation, the circumstances surrounding the 6:38 a.m. phone call further deflate

Petitioner’s argument of any substance. It is important to recognize that the phone call

itself occurred because Lt. Hanley purposefully decided not to ask any questions of

Lewandowski at the hospital. It was Lewandowski herself that initiated the phone call



                                             27

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 27 of 36 Document 80-9
with Lt. Hanley—not the other way around. Officer Hanley testified that Lewandowski

provided her narrative with very little prompting from him, and that she was not hesitant

or apprehensive in speaking to him. Moreover, Lt. Hanley never focused the conversation

on any potential misconduct, but merely recorded her story relevant to the accident in order

to complete his accident investigation report.     As the Board put it, Lt. Hanley was

“conducting an accident investigation and was not asking questions to elicit an admission of

a rule violation.” (R-41 at 5.) Therefore, considering the plain language of § 164.02 and the

holding of the Wisconsin Supreme Court in Oddsen, it cannot be said that Lewandowski

self-initiated phone call with Lt. Hanley, in which the conversation was never directed at

any supposed wrongdoing of Lewandowski, was an inappropriate “interrogation” taken in

violation of Petitioners § 164.02 rights. As such, Petitioner’s argument should be rejected

and the Board’s decision affirmed.

                         2. EVEN ASSUMING LEWANDOWSKI’S PRIOR STATEMENTS WERE
                            SUPPRESSED, THE EVIDENCE BEFORE THE BOARD WAS
                            SUFFICIENT TO SUPPORT A FINDING OF JUST CAUSE

       Lewandowski essentially argues that if Lewandowski’s phone call statements had

been suppressed, the Chief would not have been able to sustain the charges. She argues

that the Chief’s case was “rooted” in the evidence obtained during that phone call and that

the case “relied almost entirely” on those statements. (Pet. Brief at 13-15.) Once again,

Lewandowski’s arguments are based on an intentionally selective assessment of the

evidentiary record. A review of the Board’s decision indicates that it went through great

lengths to identify evidence outside of the phone conversation to substantiate the charges.

       As for the first charge for her inappropriate use of time, the Board relied on the

testimony of Officer Cody Smith, whom the Board found credible, to establish that

Lewandowski was on her way to meet her detained son. In the same vein, Lewandowski’s

own admission in her later PI-21 interview that she had asked her son to call her with an
                                             28

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 28 of 36 Document 80-9
exact location was a glaring confirmation that she was attempting to get the traffic stop.

Moreover, even if Lewandowski’s story that she was going to District 5 to meet Beasley was

accepted, she would still be guilty of the violation as Lt. Hanley testified that her stated

purpose was not a legitimate law enforcement objective. Finally, Lt. Hanley stated that in

either case Lewandowski would have inappropriately removed herself from an assignment

by failing to proceed to the consent search residence.

       Turning to the second charge for failing to operate a vehicle appropriately,

Lewandowski attempts to frame the only evidence supporting this charge as being

Lewandowski’s statement during the phone call that she was going 15 m.p.h. over the speed

limit. Lewandowski thus seeks to distract from the fact that the Board also heard evidence

from multiple sources—including Lewandowski—that she had left the vehicle’s emergency

lights activated as she entered the intersection.        As both Lt. Hanley and Sgt. Ziegler

testified, leaving the emergency lights on in this fashion is a violation of the rules and not a

permitted use of MPD vehicles, and therefore sustains the charge.

       Finally, Petitioner asserts the nearly laughable argument that were it not for the

admission of the phone conversation into evidence, Lewandowski “would not have been in a

position where she felt compelled to assert that other department members misrepresented

the facts and the third charge involving the integrity issue would never have arisen.” (Pet.

Brief at 15.)    In other words, Lewandowski asserts that by not excluding her own

statements, she was left with no recourse but to lie, and to retract her previous statements

by untruthfully accusing virtually everyone else of lying. As interesting as it would be to

dissect this unsympathetic gripe, doing so is not necessary. As stated above, the Board took

significant effort to note the numerous disparities between the evidence and the various

irreconcilable statements given by Lewandowski. This included evidence which directly

contradicted even the statements Lewandowski made in her PI-21 interview.               Officer
                                              29

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 29 of 36 Document 80-9
Smith’s straightforward and credible testimony alone destroys Lewandowski assertion that

she was not going to UWM. Furthermore, Lewandowski would not even admit that she

ever spoke to or even saw Lt. Hanley while at Froedert hospital. (See R-74 at 258:24 –

259:6). As such, it is clear that based on the evidence before the Board which the Board

found credible, it was reasonable to conclude that the just cause standards were satisfied.

See Gentilli, 680 N.W.2d at 334.

          d. LEWANDOWSKI WAS NOT ENTITLED TO A MORE DEFINITE STATEMENT

       Petitioner’s second main argument is that the charges levied against Lewandowski

were ambiguous and “failed to specify which act or acts are alleged to have violated the

MPD’s Code of Conduct.” (Pet. Brief at 16.) Lewandowski argues that denying her Motion

for a More Definite Statement “taint[ed] the entire proceeding.” (Id. at 17.) This argument

presents the rare occurrence in Lewandowski’s brief where Petitioner actually links her

argument to one of the seven just cause standards as required by Wis. Stat. § 62.50(21). In

that respect, Petitioner asserts that the Board’s failure to grant the motion, “violated the

just cause requirement that the Chief or his designees make a reasonable effort to discovery

whether Lewandowski did, in fact, violate a rule or order and that the investigative process

was fair and objective.” (Id. at 16.) In an effort to explain this assertion, Lewandowski asks

“[h]ow can the Board have concluded [as such]…when the Chief could not be bothered to

articulate the specific conduct that allegedly violated the department rules prior to the

hearing?” (Id.) Lewandowski then goes on to complain that the Chief’s charges and

specifications were inadequately “vague.” (Id.)

       It is obvious that Lewandowski’s argument in this respect is a purely legal claim

that Petitioner now seeks to shoehorn into this evidence–based statutory appeal by

ineffectively attempting to tie it to an unrelated just cause standard. Lewandowski points



                                             30

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 30 of 36 Document 80-9
to no authority which demonstrates that her assertion of vagueness is a violation of any

just cause standard—let alone the one claimed. Indeed, Lewandowski seemingly wishes to

gloss over the fact that the initial basis upon which she raised this issue was her misplaced

insistence that the Board comply with federal criminal pleading standards. (See R-22 at 3

(urging the Board to comply with Federal Rule of Criminal Procedure 7(f) which directs

that a bill of particulars can be requested in federal criminal cases).)          Similarly,

Lewandowski fails to address the relevant caselaw cited by the Board in its written decision

denying Lewandowski’s Motion for a More Definite Statement. Because the Board’s prior

decision adeptly summarized the appropriate standard, Respondent will quote from it here

at length.

       When a fire and police commission conducts an administrative proceeding for
       the dismissal of a police officer, due process requires "(1) the right to
       seasonably know the charges or claims preferred…" State ex rel. Richey v.
       Neenah Police and Fire Commission, 48 Wis. 2d 575, 580, 180 N.W. 2d 743,
       746 (1970). To meet these requirements, a municipality conducting an
       employee discharge hearing must provide notice that is ". . . reasonably
       calculated, under all the circumstances, to apprise interested parties of the
       pendency of the action and afford them an opportunity to present their
       objections." DeLuca v. Common Council of City of Franklin, 72 Wis. 2d 672,
       680, 242 N.W. 2d 689, 694 (1976). The charges "need not be technically drawn
       nor meet the requirements of a criminal indictment." State ex rel. Richey,
       supra, 48 Wis. 2d at 582, 180 N.W. 2d at 746. Moreover, as long as a party is
       aware of the allegations sufficiently to defend against them, the employer is
       not required to recite the provisions of the allegedly violated regulations.
       State ex rel. Messner v. Milwaukee County Civil Service Commission, 56 Wis.
       2d 438, 445, 202 N.W. 2d 13, 18 (1972).

(R-40 at 1-2.)

       Lewandowski’s refusal to address these correct standards is again telling. As the

Board noted, its “rule governing complaints comports with the due process standard held to

be applicable in DeLuca and Richey.” (R-40 at 2.) “Commission Rule XVI, sec. 4, requires

the department to file with the Commission a ‘complaint ... outlining the specific conduct

which serves as the basis of each rule violation alleged.’" (Id.)


                                               31

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 31 of 36 Document 80-9
          Applying these standards it is evident that the October 7 and November 20, 2015

charges easily surpass the required threshold. As to the first charge alleging improper use

of a vehicle, the specification states that

          Detective LEWANDOWSKI was operating a department vehicle eastbound on
          West North Avenue with the emergency lights activated [d]uring a PI-21
          interview, Detective LEWANDOWSKI stated she had previously activated
          the emergency lights and siren to prevent a vehicle from pulling out and
          striking her vehicle. Detective LEWANDOWSKI stated she…left the
          emergency lights on. Detective LEWANDOWSKI indicated there was no other
          reason for the emergency lights to be activated…Detective Shannon
          LEWANDOWSKI failed to operate the vehicle in a safe and courteous
          manner while complying with all traffic laws.

(R-54 (emphasis added.) Petitioner asserts that this specification does not “cite a single law

violated by Lewandowski and does not state how her conduct in operating the squad was

unsafe, discourteous, or illegal.” (Pet. Brief at 18.) The fallacy of this argument is based on

Petitioner’s refusal to acknowledge the controlling caselaw which holds that the MPD “is

not required to recite the provisions of the allegedly violated regulations.” Messner, 202

N.W. 2d at 18.

          Next, Petitioner seeks to attack the charge alleging that that Lewandowski failed to

properly use her time. The relevant excerpts of this specification are:

          Detective LEWANDOWSKI volunteered to assist the other detective, both of
          whom were in the same vehicle for that assignment. Instead of responding to
          the location to attempt the firearm recovery, Detective LEWANDOWSKI was
          responding to a location for reasons not related to aid in the recovery of the
          firearm. Detective LEWANDOWSKI admitted she was not responding to
          recover the firearm at the time of the accident, but going to District Five to
          help an officer with a personal issue.

Lewandowski’s primary complaint with the language in this specification is that it

describes Lewandowski as going to assist Officer Beasley with a “personal issue.” (Pet. Brief

at 19.)     Lewandowski apparently takes umbrage with the charge’s characterization of

Officer Beasley’s situation as a “personal issue.” (Pet. Brief at 19-20.) Lewandowski cites no

authority as to how this somehow reduces the sufficiency of the charge. Moreover, it is
                                               32

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 32 of 36 Document 80-9
clear that the specification alleges that Lewandowski “was responding to a location for

reasons not related to aid in the recovery of the firearm,” thereby providing her with

adequate notice of the basis for the charge. See Richey, 180 N.W.2d 743.

       Finally, Lewandowski asserts that the third charge is “unclear as to how she failed

to be forthright and candid.” (Pet. Brief at 20.) That charge and specification sets forth

facts demonstrating that Officer Smith and (initially) Lewandowski confirmed that

Lewandowski was going to UWM to assist her son at the time of the accident and had her

emergency lights activated for that purpose. (R-54.) The specification goes on to allege facts

that Lewandowski, in a later PI-21 interview denied that she was going to UWM or that

her emergency lights were activated for that purpose. (Id.) There cannot be a strait faced

argument that this is not sufficient language to have made Lewandowski “aware of the

allegations sufficiently to defend against them.” Messner, 202 N.W. 2d at 18.

       Although the language of Lewandowski’s charges and specifications alone is

sufficient to demonstrate their adequacy, comparing them to other charges Wisconsin

courts have previously upheld easily demonstrates the hollowness of Petitioner’s argument.

Most notably, the case of State ex rel. Richey, which is frequently cited by courts examining

this issue found that a “general allegation charging a policeman with ‘conduct unbecoming

an officer’ gave sufficient notice.” 180 N.W.2d 743; See also Messner, 202 N.W.2d at 18. In

light of this patently low bar, it is no surprise then that courts uphold charges where, as

here, “[t]he defect arguably present in Richey, … that there was not a particularization of

the acts charged, is wholly absent.” Id. Thus, where an employee is notified of the “factual

allegations she would have to disprove in order to set aside the proposed order of discharge”

the charges are clearly adequate. Id. Furthermore, courts decline to accept such arguments

where—again, as here—“[n]o attempt has been made to demonstrate that [the Petitioner’s]



                                             33

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 33 of 36 Document 80-9
ability to defend herself was in any way impaired.” Id. Lewandowski may superficially

claim so here, but the record evidences that Lewandowski was able to present a thorough

and competent defense tailored to the allegations contained in the written charges.

Contrary to any claim Lewandowski may make otherwise, it was the overwhelming

evidence of guilt—not any purported vagueness of the charges—that thwarted her defense.

Therefore, considering that the charges here went well above the factual specificity found in

other cases to be sufficient, and based on a plain reading of the specifications, the charges

clearly notified Lewandowski of the “factual allegations she would have to disprove in order

to set aside the proposed order of discharge.” Messner, 202 N.W.2d at 18. Consequently,

Lewandowski’s argument should be discarded and the decision of the Board affirmed.

          e. LEWANDOWSKI’S ARGUMENT THAT THE CHIEF’S PUNISHMENT VIOLATED
              THE JUST CAUSE STANDARDS IS NOT SUPPORTED BY LAW OR FACT

       The last half-page of Lewandowski’s brief contains a throw-away argument that the

Chief’s discipline violates the just cause standards. The wholesale lack of explanation of

precisely how this is supposedly so, and the obvious afterthought nature of the argument

demonstrates that Lewandowski was simply attempting to add another superficial noodle

to her proverbial spaghetti throw at the wall.     Lewandowski has provided no basis to

support her assertion other than reasserting the now long defunct argument that the case

against Lewandowski was premised entirely on the 6:38 a.m. phone call with Lt. Hanley.

Even assuming that were true, Lewandowski presents no authority to support her

contention that such a decision would violate the just cause standards.

       Wis. Stat. Subsection (a) of § 62.50(17) states in relevant part as follows: “If the

board or panel determines that the charges are sustained, the board shall at once

determine whether the good of the service requires that the accused be permanently

discharged or be suspended without pay for a period not exceeding 60 days or reduced in


                                             34

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 34 of 36 Document 80-9
rank.” Subsection (b) of § 62.50(17) states that no police officer may be disciplined under

subsection (a) unless the Board determines there is just cause, as set forth in subsection (b)

“to sustain the charges.” Therefore, in deciding a disciplinary appeal, § 62.50(17) requires

the Board to determine not only whether the seven just cause standards were met, but also

what disciplinary action is warranted for the “good of the service.”

       The Board’s decision to discharge Lewandowski was based on the evidence as it

relates to the statutory requirement to consider the “good of the service.” In this statutory

review, this Court’s limited role is to review the record to determine whether the Board

fulfilled its statutory responsibility and made a decision that was reasonable. Here, the

Board determined that:

       We noted earlier that the need for police officers to follow the directives of
       their supervisors, obey the rules governing the use of police vehicles, and
       most importantly, be truthful in the performance of their duties, in writing
       official reports, and in answering question during an inquiry, is self-evident.
       Lewandowski, although she claims she did not violate these rules, did not
       challenge the importance of these rules to police department operations. We
       find the testimony of Assistant Chief Yerkes, explaining how police officers'
       untruthfulness damages the effectiveness of the police department particularly
       and law enforcement generally, to be credible and convincing. The seriousness
       of this violation cannot be understated. When questioned about it by her
       superior officers, Lewandowski was untruthful and evasive. Rather than
       holding herself accountable for her actions, she attacked the credibility of
       others. When asked by Commissioner McKenzie if she now realizes that the
       priority of her assignments is decided by her supervisor and not by her, she
       did not clearly answer the question until her own counsel asked her again on
       redirect. We conclude the Chief has satisfied the seventh standard by a
       preponderance of the evidence. We further conclude that the good of the
       service requires that Shannon Lewandowski be disciplined in accordance with
       the Chiefs order and discharged from the Milwaukee Police Department for
       the charges have been sustained.

(R-71 at 13.) The Board therefore clearly identified the evidentiary basis for determining

that Lewandowski’s actions and dishonesty warranted discharge. Lewandowski has not

presented any evidence or argument to the contrary. Therefore, the Board’s affirmation of

punishment did not violate the just cause standards.


                                              35

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 35 of 36 Document 80-9
   IV.    CONCLUSION

   For the reasons set forth above, there was clearly just cause to find Lewandowski guilty

of the charges and discharge her from service under the evidence presented. The decision

of the Board should therefore be affirmed.

   Signed at the City of Milwaukee, this 13th day of February, 2017.

                                                  GRANT F. LANGLEY
                                                  City Attorney


                                                  s/ PATRICK J. MCCLAIN
                                                  Assistant City Attorney
                                                  State Bar No. 1100896
                                                  Attorney for Defendant
                                                  Milwaukee City Attorney’s Office
                                                  800 City Hall
                                                  200 East Wells Street
                                                  Milwaukee, WI 53202
                                                  Telephone: (414) 286-2601
                                                  Fax: (414) 286-8550
                                                  Email: pmccla@milwaukee.gov




                                             36

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 36 of 36 Document 80-9
